Citation Nr: 1224861	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-37 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a left ulna fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from December 2002 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

For the period from November 10, 2007, the Veteran's residuals of a left ulna fracture have been manifested by painful motion with no ankylosis.


CONCLUSION OF LAW

For the period from November 10, 2007, the criteria for an initial rating in excess of 10 percent for residuals of a left ulna fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, since the appellate issue (entitlement to the assignment of a higher initial rating) is a downstream issue from that of service connection (for which a November 2007 letter was duly sent), another VCAA notice is not required. VAOPGCPREC 8-2003. 

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. T he Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claim presently on appeal, the Veteran was informed of the degree of disability and effective date elements in the November 2007 letter noted above. 

The Board finds that all necessary assistance has been provided to the appellant and the RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim for a higher rating for residuals of a left ulna fracture.  VA has obtained identified medical evidence and afforded the appellant a VA examination.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2007 VA examination report on file contains sufficient findings with which to properly evaluate the appellant's service-connected left wrist disability and is thus deemed adequate for rating purposes.  See also McLendon v. Nicholson,  20 Vet. App. 79 (2006).  The examination report is predicated on a physical examination and contains the findings necessary to evaluate the appellant's left wrist disability under the applicable rating criteria.  The appellant has not indicated that any additional pertinent evidence exists with respect to the claim, and there is no indication that any such evidence exists. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal presently being decided and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that he injured his left arm in June 2004 while playing softball.  He was found to have a fracture of his left forearm requiring internal fixation with a plate and screws.  He was noted to have no difficulty until approximately 2006 when he had increasing pain.  Records show that physical therapy provided no relief and pain worsened with pressure and weight.  Records also show that the Veteran was put on a permanent profile for one year for no push-ups.  He was afforded a separation physical by a private physician in October 2007 who reported that the Veteran's biggest problem/reason for separation was left wrist pain.  The physician assessed him as having joint pain, localized in the wrist due to fracture.  The examiner reported that the Veteran was being referred to VA for further care.  He was given a disability discharge.

In November 2007, the Veteran filed a claim for service connection for various disabilities, to include the left wrist.  

At a VA joints examination in December 2007, the Veteran reported having left wrist pain for approximately three to four years.  Range of motion findings for the left wrist revealed radial deviation from 0 to 20 degrees with pain at 20 degrees, ulnar deviation from 0 to 45 degrees with pain at 40 degrees, dorsiflexion (extension) from 0 to 70 degrees with pain at 65 degrees, and palmar flexion from 0 to 80 degrees, with pain at 70 degrees.  The examiner reported that there was no additional limitation of motion on repetitive use.  Additional findings were negative for bone loss, recurrent shoulder dislocations, inflammatory arthritis, and joint ankylosis.  X-rays of the left wrist were noted to be normal by the radiologist; however, the examiner noted that the X-rays showed post-surgical changes and hardware.  The examiner reported that the Veteran still had some pain with respect to the left wrist.  The examiner also reported that the Veteran's residuals, stats post left ulna fracture, had no significant general occupational effects and no effects on activities of daily living.  He noted that the Veteran had been unemployed for less than a year and reported that the reason for unemployment was that the Veteran was looking for work.

A VA general examination report in December 2007 contains the Veteran's report of being left hand dominant.  The report notes that the Veteran was recently discharged from the United States Air Force as a data systems analyst and was not yet back to work or school.  The examiner referred to the joint examination worksheet for joint symptoms.  

In the Veteran's Notice of Disagreement received in June 2008, and substantive appeal (VA Form 9) received in November 2008, he said that measurements were never taken of his left wrist at the VA outpatient clinic.  He reported that measurements were taken while he was in service and that they all ranged from 20 to 30 degrees difference.  He also said that although VA indicated in a letter that there was no ankylosis, he had been given medication for inflammation of the wrist.  He also disagreed with the finding that there was no additional limitation of motion due to pain by stating that he had been to base doctors on several occasions for the pain factor associated with repetitive typing and wrist use.


III.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as in the case at hand, or not.  Fenderson v. West, 12 Vet. App. 119, 127-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left wrist disability has been rated under Diagnostic Codes 5215-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5020 indicates that synovitis should be rated like degenerative arthritis (Diagnostic Code 5003) based on limitation of motion of the affected parts. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5215, used in rating limitation of motion in the wrist, provides for a single, schedular 10 percent disability rating for either the minor or major extremity with dorsiflexion of less than 15 degrees or palmer flexion limited in line with the forearm.  The regulations define normal range of motion for the wrist as dorsiflexion (extension) to 70 degrees, palmer flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2011).

A 30 percent evaluation may be assigned for ankylosis of the wrist of the major extremity which is favorable in 20 degrees to 30 degrees dorsiflexion.  With involvement of the minor extremity, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).  

The Veteran is in receipt of a 10 percent rating for painful motion.  Since 10 percent is the highest rating under Code 5215 for wrist limitation of motion, the DeLuca factors are not for consideration in this regard.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).  

In order to be entitled to a higher rating for his left wrist disability, the Veteran would have to show ankylosis of the left wrist.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  This has not been shown by the evidence of record.  In addition to the VA examiner's specific remark in December 2007 that the there was no ankylosis, the Veteran demonstrated full range of motion of the left wrist at this examination, albeit with pain, to include left dorsiflexion from 0 to 70 degrees, left palmar flexion from 0 to 80 degrees, left radial deviation from 0 to 20 degrees, and left ulnar deviation from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

The Veteran's contentions include his disagreement with the VA examiner's assessment in December 2007 that there was no additional loss of motion due to pain or weakness.  He reasoned in his June 2008 Notice of Disagreement and November 2008 substantive appeal that the Veteran was seen by the base doctors for the "pain factor" that was associated with repetitive typing and wrist use.  In this regard, while there is no dispute from the evidence that the Veteran's left wrist disability causes pain, it is also clear that it is because of the Veteran's painful wrist motion that he has been assigned a 10 percent rating.  In other words, he has not been shown to have additional limitation of motion due to pain beyond what he demonstrated at the December 2007 VA examination.  As far as the Veteran's disagreement with the range of motion in degrees as reflected on the December 2007 examination report, there is no basis to find that these measurements are incorrect.  Thus, to the extent that the Veteran's statements conflict with those of the VA examiners in terms of his range of motion measurements, the Board finds that the probative value of the specific examination findings of these trained health care professionals outweighs the probative value of the Veteran's more general lay statements.  

The Veteran also disagrees with the finding that he did not have ankylosis by pointing out that he was given medication for inflammation of the wrist.  As is noted above, the Court in Lewis v. Derwinski, 3 Vet. App. 259 (1992) defined akylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  According to DORLAND'S MEDICAL DICTIONARY, inflammation is "a localized protective response elicited by injury or destruction of tissues...."  DORLAND's ILLUSTRATED MEDICAL DICTIONARY 950 (31st ed. 2007).  Thus, ankylosis is a symptom manifestation separate and distinct from inflammation.  The two symptoms are not interchangeable.  Thus, consideration of an increased rating under Code 5214 for ankylosis due to inflammation is not warranted.

Also, the Board has considered the Veteran's general statements that his service connected left wrist disability warrants a higher than 10 percent rating.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Thus, to the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  In short, the Board finds that the present 10 rating assigned takes into account the Veteran's symptomatology and most approximates his symptoms.  

Lastly, the Board finds that since the November 10, 2007, effective date of the 10 percent rating, which is the date following the Veteran's separation from service, there were no distinct periods of time during which the Veteran's left wrist disorder was more than 10 percent disabling.  Accordingly, he is not entitled to receive a staged rating.  See Fenderson v. West, 12 Vet. App. at 127-27.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(a) (West 2002).

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected residuals of ulna fracture, left wrist, are fully contemplated by the applicable rating criteria.  The diagnostic codes applicable to the Veteran's left wrist disability is considered above, and contain criteria relating to his different symptoms.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Based on the foregoing, referral for consideration of an extraschedular evaluation for the Veteran's residuals of a fractured ulna, left wrist, is not warranted.  38 C.F.R. § 3.321(b)(1). 

Finally, although the Veteran was noted at the December 2007 VA examinations to not be working, he has not asserted nor does the evidence show that he is unemployable due to his service-connected left wrist disability.  Rather, the VA joint examiner in December 2007 opined that the Veteran's residuals of a fractured ulna, left wrist, had no significant general occupational effects and the reason for his unemployment was that he was looking for work.  In short, there is no evidence 

of unemployability indicating an implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a left ulna fracture is denied.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


